OPINION ON REHEARING
HOWARD, Judge.
On December 27, 1972, 19 Ariz.App. 26, 504 P.2d 949, this court rendered its opinion in the above entitled case. A timely motion for rehearing was made by the appellant. We did not discuss in our opinion appellant’s claim that the authorities, in compiling his release date, failed to consider all of the “good time” which he has accrued. In other words, he contends he has served three years and five months as of October 16, 1972, and the prison has failed to give him credit for the five-month period.
This contention is without merit. Good conduct time under A.R.S. § 31-251 is to be credited to a prisoner only upon completion of each full year served. Fragosa v. Eyman, 3 Ariz.App. 308, 414 P.2d 157 (1966). Consequently, the period of five months cannot be considered for credit purposes.
Upon the filing of this supplemental opinion, appellant’s motion for rehearing is denied.
HATHAWAY, C. J., and KRUCKER, J., concur.